ON APPLICATION FOR REPIEARING.
PER CURIAM.
In Defendants’ application for rehearing, counsel submitted for the first time certain amendments to the charter of the Rose Hill Baptist Church, dated March 11, 1960, adopted subsequent to these pending appeals, which amendments Defendants contend make the rulings and decree of this court inapplicable. Assuming such would be the effect of these charter amendments, there is presented further reason for the remand, as the trial court must hear evidence as to the verity and legality of these alleged charter amendments and render judgment thereon; from which either party may then appeal.
Rehearing denied.